Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, nonprovisional Application No. 15/352289, international application No. PCT/US2016/057724 and provisional Application No. 62/380,780, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the method of culturing cells where human ventral spinal neuron progenitor cells are provided and cultured.  Accordingly, claims 77-79, 82-87, 90-93 and 95-100 are not entitled to the benefit of these prior applications.  

Status of the Claims 
	Claims 74-79, 82-87, 90-93 and 95-101 are currently pending.
Claims 78, 90, 95 and 96 are amended.
	Claims 74-76 and 93 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.
 	Claims 1-73, 80, 81, 88, 89 and 94 are cancelled. 
New claim 101 has been added.  
	Claims 77-79, 82-87, 90-92 and 95-101 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment and arguments.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77, 79, 82, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (Development, 2016) (ref. of record) as evidenced by Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record) in view of El-Sayed et al. (US 2012/0211373 A1) (ref. of record) and James et al. (Seminars in Cell & Developmental Biology, 2011).
With respect to claim 77 step a) and claim 85, Demers teaches providing embryonic stem cells which are differentiated into ventral spinal neuron progenitor cells and microfluidic device comprising two channels (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to the limitation of the channels being separated by a membrane, Demers teaches that the microfluidic channels running beneath the cell chamber supply the cells with nutrients and simultaneously remove waste through vias or small openings (pg. 1885 Col. 1 para. 1).  Demers teaches that the chamber and vias are filled with Matrigel® or Geltrex™ which provides a viscous hydrodynamic barrier to fluid flow across the chamber ensuring that the chemical composition of the chamber is controlled by diffusion (pg. 1885 Col. 1 para. 1).  The gel would act as a membrane as evidenced by Fernandez-Alcon reports a microfluidic device where the membrane is a hydrogel or gel (abstract and 00306-00307). 
With respect to claim 77 step b), Demers teaches seeding the cells in a cell chamber in the microfluidic device (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to claim 77 step c), Demers teaches the cells are cultured so that they express markers of spinal motor neurons (pg. 1885-1886 bridging para. and pg. 1886 Col. 1 last para., Fig. 3).  It is noted that the cells produced include ventral spinal neurons (Fig. 4), therefore ventral spinal neuron progenitor cells must inherently be provided in the method of Demers.  With respect to claim 77 step c), Demers teaches staining the cells for spinal motor neuron markers such as HB9 (pg. 1886 Col. 1 para. 1).  With respect to claim 77 step c), Demers teaches the cells are cultured with flowing culture media (Fig. 1 and pg. 1891 Col. 2 para. 1).  
With respect to claim 79, Demers teaches the method where the first channel is in fluidic contact with a solution reservoir (a top chamber in contact with the channel or cell chamber is considered an open region) (Figs. 1 and 6, and pg. 1891 Col. 2 para. 1).  With respect to claim 82, Demers teaches that the cells are cultured and disposed in Matrigel® or Geltrex™ (pg. 1885 Col. 1 para. 1 and pg. 1891 Col. 1 para. 4).  
Demers does not teach the method where brain microvascular endothelial cells are provided as recited in claim 77 step a).  Demers does not teach the method where the human ventral spinal neuron progenitor cells are seeded within a first channel and the brain microvascular endothelial cells are seeded within a second chamber and where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other as recited in claim 77 step b).  However, El-Sayed teaches a similar method of culturing cells by providing neurons with endothelial cells in microfluidic devices to model the blood-brain barrier (abstract, 0009 and 0011).  El-Sayed teaches providing neurons and human brain vascular endothelial cells, in particular HCMEC/D3 cells (human brain microvessel endothelial cell line) and a microfluidic device with a first and second channel separated by a membrane (0011, 0054 and 0121).  El-Sayed teaches seeding the neurons in a first channel and the brain endothelial cells in a second channel (0018, 0119, and 0121).  Additionally, El-Sayed teaches the method where culture media is flowed through the system (0011).  With respect to the limitation that that at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other, El-Sayed teaches the method allows for relevant soluble cell-to-cell signaling factors to permit interaction between the different monolayers (0120) and teaches the method so that there is in vitro modeling of the interactions of the various cell types (0119).  El-Sayed teaches indirect cell-to-cell communication or indirect contact between the cells.  The instant application states that “at least a portion of said neurons and vascular cells are in contact with each other (whether by direct physical contact or indirect cell-to-cell communication)” (0007 of published application).  
In further support, Demers teaches that their system can be used to generate specific spatially defined populations of neural subtypes (pg. 1891) and teaches that the system with four channels so to have a more extensive and realistic environment (pg. 1890 last para.).  
In addition, James teaches that the nervous system relies on blood vessels for development and survival (abstract) and that the central nervous system (CNS) neural-tube regulates the patterning of sprouting capillaries by signals to form the blood brain barrier (pg. 1-2 bridging para.).  James further teaches that the vascularization of the embryonic spinal cord is crucial for CNS development and homeostasis (pg. 2 para. 2).
Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Demers to seed ventral spinal neuron progenitor cells in a first channel and brain microvascular endothelial cells in a second channel and where a portion of the two cell types are in contact with each other for the benefit of recapitulating a more realistic neural tube environment as taught by El-Sayed and James.  It would have been obvious to one of ordinary skill in the art to modify the method of Demers to provide a microfluidic device with two channels separated by a membrane where the ventral spinal neuron progenitor cells are seeded in the first channel and brain microvascular endothelial cells are seeded in the second channel and where a portion of the two cell types are in contact with each other for the purpose of culturing cells, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are cultured in one channel and endothelial cells are cultured in a second channel and where a portion of the two cell types are in contact with each other for the purpose of developing a model of the blood brain barrier, Demers teaches developing a system that replicates the in vivo system and the culturing of ventral spinal neuron progenitor cells in a microfluidic device and James teaches the vascularization of the spinal cord is important.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Demers to provide a microfluidic device with two channels where the ventral spinal neuron progenitor cells are seeded within the first channel and brain microvascular endothelial cells are seeded within the second channel and where a portion of the two cell types are in contact with each other, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are culture in one channel and endothelial cells are cultured in a second channel and where a portion of the two cell types are in contact with each other for the purpose of developing an organ-like device, Demers teaches the culturing of ventral spinal neuron progenitor cells in a microfluidic device and James teaches the importance of vascular cells in the developing neural tube and spinal cord.  
Demers does not teach the method where the ventral spinal neuron progenitor cells are human as recited in claim 77.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device and teaches the method where the cells are human and are typically used in such models (0011 and 0039).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the cells are human for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers such that the cells are human, since methods of culturing human neurons were known as taught by El-Sayed.  Such a modification merely involves the substitution of one known species with spinal neuron progenitor cells for another for the culturing of such cells in a microfluidic device.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 78 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and James (as applied to claims 77, 79, 82, and 85 above), and further in view of Poole (US 2008/0305086 A1) (ref. of record).
The teachings of Demers, El-Sayed and James can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the spinal motor neuron markers is selected from those listed in claim 78.  However, Poole teaches motor neuron progenitors express islet 1 (ISL1), neuron markers include beta tubulin and MAP2, and motor neurons express SMI32 and synaptophysin (0007, 0036 and 0099).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the spinal motor neuron marker is one of those listed in claim 78 for the purpose being able confirm the production of spinal motor neuron cells in the culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that spinal motor neuron, since methods confirming motor neurons were known to use many of the claimed markers as taught by Poole.  Such a modification merely involves the substitution of one known type of motor neuron marker for another for the confirmation of motor neurons in a cell culture.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 83 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and James (as applied to claims  77, 79, 82, and 85 above), and further in view of Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record).
The teachings of Demers, El-Sayed and James can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the ventral spinal neuron progenitor cells are seed on top of a gel present within a portion of the first channel as recited in claim 83.  However, Fernandez-Alcon teaches a similar method of culturing cells where neurons are cultured on a surface of a membrane where liquid can flow over the cells (00365 and 00367).  Fernandez-Alcon teaches the membrane can include a gel (00307 and 00602).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to seed the cells on top of a gel present within a portion of the first channel for the benefit allowing flow of the culture medium over the cells as taught by Fernandez-Alcon.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to seed the cells on top of a gel present within a portion of the first channel, since similar methods of culturing neurons in microfluidic devices were known to seed the cells on top of a gel as taught by Fernandez-Alcon.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding of the ventral spinal neuron progenitor cells on top of a gel present within a portion of the first channel, since similar methods of culturing neurons in microfluidic devices seed the neurons on top of a gel as taught by Fernandez-Alcon.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 86, 87 and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and James (as applied to claims  77, 79, 82, and 85 above), and further in view of Southam et al. (Journal of Neuroscience Methods, 2013) (ref. of record).
The teachings of Demers, El-Sayed and James can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where glial cells are provided as recited in step a) of claim 101.  Neither Demers nor El-Sayed teach the method where glial cells are seeded within the first channel in addition to the neurons as recited in claims 86 and step b) of claim 101.  Similarly, neither teach the method where glial cells are astrocytes, oligodendrocytes, ependymal cells, Schwann cells, microglia, or satellite cells as recite in claim 87.  However, Southam teaches spinal motor neuron-skeletal muscle co-cultures to recapitulate the cellular environment of the spinal cord and muscle tissue (pg. 165 Col. 1 para. 3).  Southam teaches the cell culture containing primary spinal motor neurons, spinal glial cells and skeletal myocytes in microfluidic chambers (pg. 165 Col. 2 para. 1 and Fig. 1).  Additionally, Southam teaches the glial cells are seeded in the first channel with the motor neurons (Fig. 1).  Southam teaches the compartmented motor neuron culture model allows for the investigation of motor neuron with in vivo relevance (pg. 169 last para.).  Southam teaches the method is suitable for induced pluripotent stem cells derived motor neurons from human patients (pg. 169 last para.).  Southam teaches that glial cells provide neurotrophins in addition to physical contact to ensure the growth of motor neurons and that motor neurons in their culture system failed to develop normally without glial cells (pg. 169 Col. 1 para. 2).  In further support, El-Sayed teaches mixtures of cells can be cultured including astrocytes, glial cells, microglia, neurons and human brain vascular endothelial cells (0011).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87 for the benefit of providing a more in vivo relevant culture and improved growth of the motor neurons due to growth factors from and physical contract with the glial cells to the motor neurons as taught by Southam.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding glial cells within the first channel and those listed in claim 87, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed and James (as applied to claims  77, 79, 82, and 85 above), and further in view of Stojkovic et al. (WO 2015/181253 A1) (ref. of record).
The teachings of Demers, El-Sayed and James can be found in the previous rejection above.  
Neither Demers nor El-Sayed teach the method where the ventral spinal neural progenitor cells were frozen, banked and thawed before step b) as recited in claim 92.  Stojkovic teaches a method of differentiating human embryonic stem cells and adult induced pluripotent stem cells to regional specific neural progenitors (abstract).  Stojkovic teaches the neural progenitor cells may be frozen to be stored and then subsequently thawed (pg. 22 lines 4-15).  The cells would understood by one of ordinary skill in the art to be banked if they being stored.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include the step freezing, banking and thawing the ventral spinal neural progenitor cells for the benefit of having access to the cells as need.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neuron progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neural progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (Development, 2016) (ref. of record) as evidenced by Fernandez-Alcon et al. (WO 2015/138032 A2) (ref. of record) in view of El-Sayed et al. (US 2012/0211373 A1) (ref. of record), James et al. (Seminars in Cell & Developmental Biology, 2011) and Sances et al. (Nature Neuroscience, 2016) (ref. of record).
With respect to claim 77 step a), claim 85, and claim 95 step a), Demers teaches providing embryonic stem cells which are differentiated into ventral spinal neuron progenitor cells and microfluidic device comprising two channels (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to the limitation of the channels being separated by a membrane, Demers teaches that the microfluidic channels running beneath the cell chamber supply the cells with nutrients and simultaneously remove waste through vias or small openings (pg. 1885 Col. 1 para. 1).  Demers teaches that the chamber and vias are filled with Matrigel® or Geltrex™ which provides a viscous hydrodynamic barrier to fluid flow across the chamber ensuring that the chemical composition of the chamber is controlled by diffusion (pg. 1885 Col. 1 para. 1).  The gel would act as a membrane as evidenced by Fernandez-Alcon reports a microfluidic device where the membrane is a hydrogel or gel (abstract and 00306-00307). 
With respect to claim 77 step b) and claim 95 step d), Demers teaches seeding the cells in a cell chamber in the microfluidic device (pg. 1891 Col. 1-2 bridging para. and Fig. 1).  With respect to claim 77 step c) and claim 95 step e), Demers teaches the cells are cultured so that they express markers of spinal motor neurons (pg. 1885-1886 bridging para. and pg. 1886 Col. 1 last para., Fig. 3).  It is noted that the cells produced include ventral spinal neurons (Fig. 4), therefore ventral spinal neuron progenitor cells must inherently be provided in the method of Demers.  With respect to claim 77 step c) and claim 95 step e), Demers teaches staining the cells for spinal motor neuron markers such as HB9 (pg. 1886 Col. 1 para. 1).  With respect to claim 77 step c) and claim 95 step e), Demers teaches the cells are cultured with flowing culture media (Fig. 1 and pg. 1891 Col. 2 para. 1).  
With respect to claim 90 and step b) of claim 95, Demers teaches the method where prior to step a) the embryonic stem cells are differentiated into neural ectoderm (Fig. 1 and pg. 1885 last para. to 1886 para. 4).  With respect to claim 91 and step c) of claim 95, Demers teaches the method where the neural ectoderm cells are exposed to retinoic acid and sonic hedgehog agonist to pattern the ventral spinal neural progenitor cells (Fig. 1 and pg. 1885 last para. to 1886 para. 4).
With respect to claim 79, Demers teaches the method where the first channel is in fluidic contact with a solution reservoir (a top chamber in contact with the channel or cell chamber is considered an open region) (Figs. 1 and 6, and pg. 1891 Col. 2 para. 1).  With respect to claim 82, Demers teaches that the cells are cultured and disposed in Matrigel® or Geltrex™ (pg. 1885 Col. 1 para. 1 and pg. 1891 Col. 1 para. 4).  
Demers does not teach the method where brain microvascular endothelial cells are provided as recited in claim 77 step a) and claim 95 step a).  Demers does not teach the method where the human ventral spinal neuron progenitor cells are seeded within a first channel and the brain microvascular endothelial cells are seeded within a second chamber and where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other as recited in claim 77 step b) and claim 95 step d).  
However, El-Sayed teaches a similar method of culturing cells by providing neurons with endothelial cells in microfluidic devices to model the blood-brain barrier (abstract, 0009 and 0011).  El-Sayed teaches providing neurons and human brain vascular endothelial cells, in particular HCMEC/D3 cells (human brain microvessel endothelial cell line) and a microfluidic device with a first and second channel separated by a membrane (0011, 0054 and 0121).  El-Sayed teaches seeding the neurons in a first channel and the brain endothelial cells in a second channel (0018, 0119, and 0121).  Additionally, El-Sayed teaches the method where culture media is flowed through the system (0011).  With respect to the limitation that that at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other, El-Sayed teaches the method allows for relevant soluble cell-to-cell signaling factors to permit interaction between the different monolayers (0120) and teaches the method so that there is in vitro modeling of the interactions of the various cell types (0119).  El-Sayed teaches indirect cell-to-cell communication or indirect contact between the cells.  The instant application states that “at least a portion of said neurons and vascular cells are in contact with each other (whether by direct physical contact or indirect cell-to-cell communication)” (0007 of published application).  
In further support, Demers teaches that their system can be used to generate specific spatially defined populations of neural subtypes (pg. 1891) and teaches that the system with four channels so to have a more extensive and realistic environment (pg. 1890 last para.).  
In addition, James teaches that the nervous system relies on blood vessels for development and survival (abstract) and that the central nervous system (CNS) neural-tube regulates the patterning of sprouting capillaries by signals to form the blood brain barrier (pg. 1-2 bridging para.).  James further teaches that the vascularization of the embryonic spinal cord is crucial for CNS development and homeostasis (pg. 2 para. 2).
Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Demers to seed ventral spinal neuron progenitor cells in a first channel and brain microvascular endothelial cells in a second channel and where a portion of the two cell types are in contact with each other for the benefit of recapitulating a more realistic neural tube environment as taught by El-Sayed and James.  It would have been obvious to one of ordinary skill in the art to modify the method of Demers to provide a microfluidic device with two channels separated by a membrane where the ventral spinal neuron progenitor cells are seeded in the first channel and brain microvascular endothelial cells are seeded in the second channel and where a portion of the two cell types are in contact with each other for the purpose of culturing cells, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are cultured in one channel and endothelial cells are cultured in a second channel and where a portion of the two cell types are in contact with each other for the purpose of developing a model of the blood brain barrier, Demers teaches developing a system that replicates the in vivo system and the culturing of ventral spinal neuron progenitor cells in a microfluidic device and James teaches the vascularization of the spinal cord is important.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Demers to provide a microfluidic device with two channels where the ventral spinal neuron progenitor cells are seeded within the first channel and brain microvascular endothelial cells are seeded within the second channel and where a portion of the two cell types are in contact with each other, since El-Sayed teaches a similar microfluidic device with a channel divided into multiple channels with a membrane where brain cells are culture in one channel and endothelial cells are cultured in a second channel and where a portion of the two cell types are in contact with each other for the purpose of developing an organ-like device, Demers teaches the culturing of ventral spinal neuron progenitor cells in a microfluidic device and James teaches the importance of vascular cells in the developing neural tube and spinal cord.  
Demers does not teach the method where the ventral spinal neuron progenitor cells are human as recited in claims 77 and 95.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device and teaches the method where the cells are human and are typically used in such models (0011 and 0039).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the cells are human for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers such that the cells are human, since methods of culturing human neurons were known as taught by El-Sayed.  Such a modification merely involves the substitution of one known species with spinal neuron progenitor cells for another for the culturing of such cells in a microfluidic device.	
Neither Demers nor El-Sayed the method where the ventral spinal neuron progenitor cells are derived from induced pluripotent stem-cells as recited in claims 84 and 95.  Similarly, neither teach the induced pluripotent stem cells are differentiated using a WNT agonist and SMAD inhibitors to neural ectoderm as recited in claim 90.  However, Sances teaches methods of generating ventral spinal neuron progenitor cells from induced pluripotent stem cells (iPSCs) (pg. 543 Col 1 last para., Fig. 1 and 2).  Sances teaches the induced pluripotent stem cells are differentiated using a WNT agonist (CHIR99021) and SMAD inhibitors (LDN193189 and SB431542) to neural ectoderm (Fig. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed so that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors for the purpose culturing ventral spinal neuron progenitor cells to produce cells expressing markers of spinal motor neurons.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that the ventral spinal neuron progenitor cells are derived from iPSCs by differentiating into neural ectoderm using a WNT agonist and SMAD inhibitors, since such iPSCs were a known source of ventral spinal neuron progenitor cells as taught by Sances.  Such a modification merely involves the substitution of one known source of ventral spinal neuron progenitor cells for another for the culturing of ventral spinal neuron progenitor cells to express motor neuron markers.	
Demers does not teach the method where the first and second channels each comprise a surface that is parallel to said membrane, and each comprise side walls and the channels comprises polydimethylsiloxane as recited in claim 98.  However, El-Sayed as explained above teaches a similar method of culturing neurons in microfluidic device where the device contains first and second channels with surfaces that are parallel to the membrane and have side walls and the channels comprises polydimethylsiloxane (PDMS) (Fig. 2, 0011, 0021, 0047, 0068-0069).  At the effective time of filling of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Demers in such a way that the microfluidic channels are configured to have a surface parallel to the membrane and has side walls containing polydimethylsiloxane for the purpose being able to culture spinal neuron progenitor cells in a microfluidic device.  Furthermore, it would have been obvious to one skilled in the art to have further modified Demers in such a way that the microfluidic channels are configured to have a surface parallel to the membrane and has side walls containing polydimethylsiloxane, since methods of culturing human neurons and brain vascular endothelial cells were known to be cultured in such devices as taught by El-Sayed.  Such a modification merely involves the substitution of one known microfluidic device and material of the device for another for the culturing of such cells in a microfluidic device.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 78 and 96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed, James and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Poole (US 2008/0305086 A1) (ref. of record).
The teachings of Demers, El-Sayed, James and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the spinal motor neuron markers is selected from those listed in claim 78.  However, Poole teaches motor neuron progenitors express islet 1 (ISL1), neuron markers include beta tubulin and MAP2, and motor neurons express SMI32 and synaptophysin (0007, 0036 and 0099).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Demers and El-Sayed in such a way that the spinal motor neuron marker is one of those listed in claim 78 for the purpose being able confirm the production of spinal motor neuron cells in the culture.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Demers and El-Sayed such that spinal motor neuron, since methods confirming motor neurons were known to use many of the claimed markers as taught by Poole.  Such a modification merely involves the substitution of one known type of motor neuron marker for another for the confirmation of motor neurons in a cell culture.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 86, 87, 99 and 99-101 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed, James, and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Southam et al. (Journal of Neuroscience Methods, 2013) (ref. of record).
The teachings of Demers, El-Sayed, James, and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where glial cells are provided as recited in step a) of claim 101.  Neither Demers nor El-Sayed teach the method where glial cells are seeded within the first channel in addition to the neurons as recited in claims 86, 99 and step b) of claim 101.  Similarly, neither teach the method where glial cells are astrocytes, oligodendrocytes, ependymal cells, Schwann cells, microglia, or satellite cells as recite in claims 87 and 100.  However, Southam teaches spinal motor neuron-skeletal muscle co-cultures to recapitulate the cellular environment of the spinal cord and muscle tissue (pg. 165 Col. 1 para. 3).  Southam teaches the cell culture containing primary spinal motor neurons, spinal glial cells and skeletal myocytes in microfluidic chambers (pg. 165 Col. 2 para. 1 and Fig. 1).  Additionally, Southam teaches the glial cells are seeded in the first channel with the motor neurons (Fig. 1).  Southam teaches the compartmented motor neuron culture model allows for the investigation of motor neuron with in vivo relevance (pg. 169 last para.).  Southam teaches the method is suitable for induced pluripotent stem cells derived motor neurons from human patients (pg. 169 last para.).  Southam teaches that glial cells provide neurotrophins in addition to physical contact to ensure the growth of motor neurons and that motor neurons in their culture system failed to develop normally without glial cells (pg. 169 Col. 1 para. 2).  In further support, El-Sayed teaches mixtures of cells can be cultured including astrocytes, glial cells, microglia, neurons and human brain vascular endothelial cells (0011).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claims 87 and 100 for the benefit of providing a more in vivo relevant culture and improved growth of the motor neurons due to growth factors from and physical contract with the glial cells to the motor neurons as taught by Southam.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include seeding glial cells within the first channel and those listed in claims 87 and 100, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the seeding glial cells within the first channel and those listed in claims 87 and 100, since similar methods of culturing motor neurons in microfluidic devices were known to include the claimed glial cells as taught by Southam.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 92 and 97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demers as evidence by Fernandez-Alcon in view of El-Sayed, James, and Sances (as applied to claims 77, 79, 82, 84, 85, 90, 91, 95 and 98 above), and further in view of Stojkovic et al. (WO 2015/181253 A1) (ref. of record).
The teachings of Demers, El-Sayed, James, and Sances can be found in the previous rejection above. 
Neither Demers nor El-Sayed teach the method where the ventral spinal neural progenitor cells were frozen, banked and thawed before step b) as recited in claims 92 and 97.  Stojkovic teaches a method of differentiating human embryonic stem cells and adult induced pluripotent stem cells to regional specific neural progenitors (abstract).  Stojkovic teaches the neural progenitor cells may be frozen to be stored and then subsequently thawed (pg. 22 lines 4-15).  The cells would understood by one of ordinary skill in the art to be banked if they being stored.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Demers and El-Sayed to include the step freezing, banking and thawing the ventral spinal neural progenitor cells for the benefit of having access to the cells as need.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neuron progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Demers and El-Sayed to include the step of freezing, banking and thawing the ventral spinal neural progenitor cells, since similar methods of culturing neural progenitors were known to successfully freeze, bank and thaw the neural progenitors prior to culturing as taught by Stojkovic.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Nov. 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that Demers teaches seeding embryonic stem cells and not ventral spinal neuron progenitors as claimed and teaches mouse cells not human (Remarks pg. 8 para. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In case, El-Sayed is being relied upon for the teaching of seed human neuron progenitors in a first channel of a microfluidic device and Demers for the teaching of culturing ventral spinal neuron cells in a microfluidic device.  It would have been obvious to one of ordinary skill in the art that different neuron types can be cultured and seeded in a microfluidic device based on the combined teachings of Demers and El-Sayed.  It would have been obvious to modify the method of Demers to seed human ventral spinal neuron progenitors, since El-Sayed teaches seeding human neuron progenitors in microfluidic devices and Demers teaches culturing ventral spinal neuron progenitors.  It would have been obvious to use human cells, since El-Sayed teaches the use of human cells in microfluidic devices is typical.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Demers does not teach a membrane and the gel of Demers is not similar to a membrane.  Applicant further argues that Fernandez-Alcon does not teach that a gel can replace a membrane in all cases and that a gel will function in the same manner as a membrane (Remarks pg. 8 para. 2 and pg. 12 para. 2).  However, this argument was not found to be persuasive, since the gel of Demers acts or functions as a membrane so can be considered a membrane or a porous structure or support.  This is supported by evidence in Fernandez-Alcon which reports a membrane in a microfluidic device can be a hydrogel or gel (0306-0307).  
Applicant argues that Demers does not teach flow in the cell chambers, but in the side channels (Remarks pg. 8-9 bridging para.).  Additionally, Applicant argues that as stated in the specification, the flow promotes differentiation of the induced motor neuron progenitor cells (Remarks pg. 9 para. 1).  However, these arguments were not found to be persuasive, since the claims do not require the flow of the medium of to be in the cell chamber and the claims are not directed to promoting the differentiation of induced motor neurons.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flow of the medium of to be in the cell chamber and promotion of differentiation of induced motor neurons) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that one skilled in the art would not have modified Demers to include endothelial cells as taught by El-Sayed which teaches a microfluidic device to model the blood-brain barrier since this is not a model for the spinal cord (Remarks pg. 9 para. 2).  Applicant further argues that the Examiner’s assertion that something “more realistic” would be achieved for the neural tube by modeling the blood brain model is unsupported and El-Sayed has no teachings regarding the neural tube environment (Remarks pg. 9-10 bridging para.).  However, this argument was not found to be persuasive, since both the spinal cord and neural tube are well-known to have blood-brain barriers as taught by James and explained in the current set of rejections. 
Applicant argues that the proposed modifications of Demers device based on El-Sayed would fundamentally change the purpose of the Demers device to create spatially discrete domains of neural subtypes in the neural tube and render it inoperable for its intended purpose (Remarks pg. 10 para. 1).  However, this argument was not found to be persuasive, since the addition of the blood-brain barrier model to the model of Demers would not alter the discrete domains of neural subtypes of the neural tube.  Instead, the additional modification would more accurately recapitulate the in vivo environment where the neuronal cells interact with endothelial cells.  Demers is directed to a method of studying neural tube development in vitro in a microfluidic platform (abstract).  Additionally, it is known that spinal cord and neural tube are vascularized as taught by James (abstract, pg. 1-2 bridging para. and pg. 2 para. 2).  It would have been obvious to one of ordinary skill in the art to further modify the method of Demers to include the culturing of additional cell types found in the neural tube and spinal cord such as microvascular endothelial cells.  
Applicant argues that neither Demers or El-Sayed teach the method where at least a portion of the neuron progenitor cells and brain microvascular endothelial cells are in contact with each other as required by claims 77 and 95 (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, since El-Sayed teaches the cells are in contact as explained in the current set of rejections.  Briefly, El-Sayed teaches the method allows for relevant soluble cell-to-cell signaling factors to permit interaction between the different monolayers (0120) and the method so that there is in vitro modeling of the interactions of the various cell types (0119).  Additionally, the claim does not require direct contact between the cells and it is noted the instant application states that “at least a portion of said neurons and vascular cells are in contact with each other (whether by direct physical contact or indirect cell-to-cell communication)” (0007 of published application).
Applicant argues that Poole does not remedy the deficiencies of Demers and El-Sayed (Remarks pg. 11-12 bridging para. and pg. 14 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over El-Sayed were not found to be persuasive as explained above. 
Applicant argues that Southam does not remedy the deficiencies of Demers and El-Sayed (Remarks pg. 12 para. 3 and pg. 15 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over El-Sayed were not found to be persuasive as explained above.
Applicant argues that Stojkovic does not remedy the deficiencies of Demers and El-Sayed (Remarks pg. 12-13 bridging para. and pg. 15 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over El-Sayed were not found to be persuasive as explained above.
Applicant argues that Sances does not remedy the deficiencies of Demers and El-Sayed and does not teach a microfluidic device with a membrane, only speculates and provides no suggestion or prediction a microfluidic membrane could allow for contact with any reasonable expectation of success and does not teach how to maintain morphogen concentration (Remarks pg. 13 last para. to pg. 14 para. 2).  Applicant further argues that Bhatia also makes no suggestion or prediction a microfluidic membrane could allow for contact with any reasonable expectation of success (Remarks pg. 14 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Sances is being relied upon for the teaching that the ventral spinal neuron progenitor cells can be derived from induced pluripotent stem-cells and Demers, El-Sayed and James are being relied upon for the teachings of the method of culturing human ventral spinal neuron progenitor cells with brain microvascular endothelial cells in a dual channel microfluidic device.  Sances is not being relied upon for the teaching of culturing in a microfluidic device.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Claim 101 is a combination of Claim 77 with claim 86 and is not obvious, since Southam does not teach ventral or progenitor cells (Remarks pg. 16 para. 2). ).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Southam is being relied upon for the teaching that glial cells are found in the spinal cord and teaches adding glial cells to spinal cord cell cultures to mimic the cellular environment of the spinal cord and Demers, El-Sayed and James are being relied upon for the teachings of the method of culturing human ventral spinal neuron progenitor cells with brain microvascular endothelial cells in a dual channel microfluidic device.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632